 In the Matter of CAMPBELL TRANSPORTATION COMPANYandNATIONALORGANIZATION MASTERS, MATES & PILOTS OFAMERICA, LOCAL No. 25Case No. R-3170SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONDecember 3, 1941On November 17, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election, inthe above-entitled proceedings,' directing that an election be con-ducted to determine whether or not certain employees of CampbellTransportation Company, herein called the Company, desire to berepresented for the purposes of collective bargaining by NationalOrganizationMasters,Mates & Pilots of America, Local No. 25,herein called the Union. In its Decision and Direction of Election,the Board stated that in view of the interest asserted by Mississippiand Ohio River Pilots Association, Inc., herein called the Associa-tion, it. would entertain a motion for intervention and a requestto participate in the election if the Association presented proof tothe Regional Director for the Sixth Region, within ten (10) daysfrom the date of the Direction, that it had a substantial interest inthese proceedings.On November 28, 1941, the Acting Regional Director reported tothe Board with respect to the proof of representation made by theAssociation among employees in the appropriate unit.On the sameday, the Association filed with the Board a motion to intervenein these proceedings and requested the right to participate in theelection previously ordered and to have its name appear on the ballotin said election.We find that the Association has shown a sufficientinterest herein to entitle it to a place on the ballot. In view of thefact that the Association had not been served with notice of hearingand therefore had no opportunity to present at that time its proofof representation, and under all the circumstances, the Association's136 N. L. R. B. 1030.37 N. L. R. B., No. 37.240 CAMPBELL TRANT'SPGRTATION COMPANY241motion to intervene and the request to appear on the ballot arehereby granted.2We shall amend our Direction of Election accord-ingly and provide that the Association be designated on the ballot.AMENDMENT TO DIRECTION OF ELECTIONThe Board hereby amends its Direction of Election by strikingfrom it the words "to determine whether or not they desire to berepresented by National Organization Masters, Mates & Pilots ofAmerica, Local No. 25, for the purposes of collective bargaining" andsubstituting therefor the words "to determine whether they desireto be represented by National Organization Masters, Mates & Pilotsof America, Local No. 25, or by Mississippi and Ohio River PilotsAssociation, Inc., for the purposes of collective bargaining, or byneither."2 Cf.Matter of American Woolen CompanyandUnited TextileWorkers of America,Local No. 2625,A. F of L,32 N.L R B , No la